El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Por escritura otorgada en Mayagüez el once de mayo de 1900, ante el Notario Riera Palmer, Luis Arán confesó deber a Baudilio Durán ciento treinta mil pesos provinciales y se obligó a pagarlos en diez plazos que vencerían el once de mayo de cada uno de los años 1901 al 1910, suscribiendo el deudor a favor del acreedor un.pagaré por el montante de cada plazo y constituyendo además dicho deudor para garan-tir el pago de su deuda, una hipoteca sobre determinadas fin-cas rústicas de su propiedad.
The American Trading Co. adquirió el pagaré que ven-*1040cía el 11 de mayo de 1903 y para su cobro recurrió a la via judicial ejercitando el procedimiento sumarísimo que auto-riza la Ley Hipotecaria. No pagada la deuda dentro del tér-mino del requerimiento, se subastaron seis de las fincas hipo-tecadas que fueron adquiridas por la misma American Trading Co. en pago parcial de su crédito.
Al reclamarse el montante del crédito de The American. Trading Co. ascendía a $10,222.63 moneda americana, y al distribuirse el gravamen entre las fincas hipotecadas en la es-critura de once de mayo de 1900, se asignaron a las seis fincas subastadas y adquiridas por The American Trading Co. en pago parcial de su crédito, las siguientes responsabilidades: (a) 30 cuerdas, en Naranjales, $1,000 capital y $300 crédito adicional; (b) 11 cuerdas, en Eío Cañas, $460.98 capital y $150 crédito adicional; (c) 4 cuerdas en Río Cañas arriba, $150 capital y $50 crédito adicional; (d) 2 cuerdas, en Río Cañas arriba, $50 capital y $20 crédito adicional; (e) 28 cuer-das, en Río Cañas arriba, $1,000 capital y $150 crédito adi-cional; (/) hacienda Collera, en Furnias, de 410 cuerdas, $29,664.11 de capital y $1,000 crédito adicional, formando en junto los totales de $32,325.09 de capital, y $1,670 de crédito adicional, ambos moneda provincial.
Una vez que se le otorgó la escritura de venta por el marshal, escritura que aparece inscrita en el Registro de la Pro-piedad de Mayagüez el 16 de marzo de 1908, The American Trading Company solicitó de la corte del distrito y obtuvo después de varios incidentes, sin que mediara notificación directa-a los interesados, que se librara un mandamiento diri-gido al registrador de la propiedad para que procediera a cancelar la hipoteca constituida en la escritura de 11 de mayo de 1911, entre otras, sobre las fincas vendidas a The American Trading Co. según se ha expresado.
El mandamiento se expidió con fecha 7 de junio de 1911 y el registrador se negó a verificar la cancelación ordenada por medio de la siguiente nota:
*1041“No admitida la cancelación que se pretende con este documento de la hipoteca impuesta por D. Luis Aran a favor de Don Baudilio Durán, en cuanto a las seis fincas adjudicadas a la mercantil The American Trading Company, y cuya responsabilidad en junto alcanza, según el registro, a $32,325.09 m/p de capital e intereses al 6% anual y $1,670 m/p para costas, porque el artículo 125 de la Ley Hipotecaria que se invoca para la cancelación por mandamiento, sin audiencia de las personas que puedan quedar perjudicadas, se refiere a inscrip-ciones posteriores de hipotecas y en el presente caso sólo se trata de diferentes plazos de una única hipoteca; y no habiéndose acudido para obtener la cancelación a ninguno de los medios establecidos en el artículo 82 de la ley, que es el que establece la regla general en la materia, y de conformidad además con el criterio expuesto sobre el particular por la dirección general de los registros, en resolución de 4 de mayo de 1898, deniego la operación solicitada, tomando en su lugar la correspondiente anotación preventiva, * *
Sin que se entienda que resolvemos la cuestión de fondo envuelta en este caso, ya que este recurso gubernativo no es el procedimiento adecuado para ello, estudiaremos y resolve-remos si la cancelación de que se trata debió decretarse como se decretó por la Corte de Distrito de Mayagüez, bajo la auto-ridad especial del artículo 125 de la Ley Hipotecaria, o si tal cancelación debió obtenerse de acuerdo con las reglas genera-les establecidas en el artículo 82 de la propia ley, como pre-tende el registrador.
Es bien claro que este caso no está comprendido expresa-mente dentro de las prescripciones del artículo 125 de la Ley Hipotecaria que, en lo pertinente, dice así:
“En los casos de que sobre una o varias fincas graviten créditos hipotecarios de varios acreedores y lleguen a venderse o adjudicarse para el pago al primer acreedor en términos de que el valor de lo ven-dido o adjudicado o no igualé o no supere al crédito hipotecario que se realice, los créditos restantes se entenderán de hecho y de derecho cancelados, y se cancelarán en el registro, previa presentación del oportuno mandamiento judicial en que consten la venta o la adjudicá-eión y sus causas, con expresión del acto que constituya la solvencia del crédito preferido, todas las inscripciones posteriores de censos e hipotecas, y las anotaciones de embargo hechas también con posteriori-*1042dad, dejando libres de todo gravamen por estos conceptos la finca o fincas enajenadas o adjudicadas.”
La misma corte de distrito lo entendió así al consignar en su resolución de 2 de junio de 1911 ordenando que se librara el mandamiento solicitado por la recurrente, que aplicaba diclro artículo “por analogía.”
En tal resolución, dictada como se lia expresado sin audiencia de todas las partes realmente interesadas, la corte de 'distrito resolvió de plano, que los diversos plazos de una hipoteca deben considerarse como diferentes hipotecas, esto es, que el primer plazo tiene el carácter de una primera hipo-teca, el segundo de una segunda y así sucesivamente.
Dicha cuestión legal no ha sido resuelta expresamente pol-la ley, ni de una manera clara y terminante por la jurispru-dencia, y , envolviendo como envuelve una decisión sobre pre-lación de créditos, no debió resolverse a virtud de una moción eos parte. (Yéase la see. 807 de los Estatutos Reyisados de Puerto Rico.)
Para verificarse la cancelación en este caso, de acuerdo con lo. dispuesto en el artículo 82 de la Ley Hipotecaria, debe presentarse en el registro la escritura o documento auténtico en el cual exprese su consentimiento para la cancelación, la persona a cuyo favor se hubiere hecho la inscripción, o sus causahabientes o representantes legítimos, o la providencia ejecutoria que debidamente la decrete, dictada en juicio con-tradictorio celebrado ante' el tribunal competente.
Por las razones consignadas, el recurso debe declararse sin lugar y confirmarse la nota recurrida.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.